timtAHAM, J.
(dissenting): My disagreement with Mr. Justice Clarke in the
construction to be.given- to the 3d subdivision of the 5th clause o.f this will is based upon the assumption thatrthe testator was. treating all of his nephews •and nieces, with the one notable exception, precisely alike. I think hfe intended to make a distinction between the children of his brothers and sister and the surviving children of his deceased brother, and the two friends that he indicated as entitled to a portion of the income of the -trust property! I think, therefore, that the words “having deceased before me ” related only to the surviving children of “said Sheldon, Mary L., Prank S. and said Josephine D.” and did not relate -tq the surviving issue of a deceased child of his brothers and sister. I think, therefore, that the appellants were entitled to-share in this income. Judgment affirmed, with costs against appellants personally.